Earl Warren: Number 184, no, Number 105, Laverne Slagle, et al., Appellants, versus Ohio, Mrs. Furry.
Thelma C. Furry: If the Court please? This is -- is a matter, involving the Ohio Un-American Activities Commission, during the time that it was in existence in the State of Ohio and calling witnesses before it. Since that time that Commission has gone out of business, but some time ago in this Court I think the session -- the October term of 1958, we had a similar matter here called the Morgan versus the State of Ohio and Raley versus the State of Ohio, which involved the Ohio Un-American Activities Commission. At that time, this Court made a ruling in a unanimous decision, eight justices participating, that in order for a witness to be found guilty of contempt of this committee, they must be ordered to answer the questions. As a result of that decision, there were 19 cases altogether in Ohio pending. As a result of that decision, all of the cases were reversed in the Court of Appeals level in the various counties throughout the State of Ohio, Franklin County, Summit County and we have the county of course, that was here, except that in Stark County, there were five defendants involved. There, although those cases had been pending, waiting the decision of the Morgan case, the Stark County Court of Appeals said that that -- that they did not feel that this case was binding upon them, that the Morgan case was binding upon them, and they maintained the convictions. The case was then taken to the Ohio Supreme Court, at which time they -- without opinion, merely stated that there were no constitutional questions involved and they refused to consider the question. Now, how is this case involving the five defendants different from the cases that were before this -- or Court before and from the cases that were reversed in the other counties? The prosecutor in this case, in his brief, claims that all five witnesses were present when the Commission in -- in the hearing room, when the Commission stated that there was an immunity statute in the State of Ohio and that there had been a decision rendered and therefore, when the chairman made the statement that this was notice to all five witnesses, that they were being granted immunity.
John M. Harlan II: Does the statute -- immunity statute work automatically in Ohio?
Thelma C. Furry: The State of -- Supreme Court in Ohio said that in the Morgan case. They said that when a witness walks into a hearing, they are immediately clothed with immunity. That is the gist of the decision in the State of Ohio. That was the majority opinion, without any reference or any immunity being granted to the witnesses. Now, at the time that these witnesses were in Stark County before this Commission, this was on October of -- 21st day of October, 1953. On October the 13th, 1953, a Common pleas judge in Franklin County came forth with this decision, first -- for the first time, was the question about immunity raised. Now, when these witnesses were before this Commission in Stark County, this was prior to the State Supreme Court's decision on the immunity statute. So that when the chairman mentioned to the witness, I think the question was the along this line, “Did your counsel point you with the fact that the judge -- that there has been a decision that there is an immunity statute in the State of Ohio?” I think the -- one witness that they said that to, said something to the effect, well, that's one judge's opinion. And then later on, the counsel for the Commission themselves said this in page 92 of the record, when the witness, Mrs. Perry refused to answer a question, counsel further Commission said, “Well, I may point out that the ruling of the Court of Common pleas of Franklin County has ruled otherwise, but as you state in your opinion, that is just one man's view.” As I started to say, this immunity statute ruling of the Franklin County Court was mentioned to two witnesses, when they were before the Commission. The other -- this was an open hearing of course. The other five witnesses may have been in the room or they may not have been. They may have been able to hear it or they may not have been able to hear it, I don't know. The record certainly does not state that they heard this reference to the immunity statute. Nevertheless, I maintain that even though there was a reference to a Common pleas' decision about this immunity statute, this Commission at no time, offered any witness immunity and went on and said, “You are automatically given immunity if you answer these questions.”
Earl Warren: Were either or both of these petitioners, one of the two that -- to whom the statement was made?
Thelma C. Furry: This -- the petitioners here are -- include all five.
Earl Warren: Or both -- all five --
Thelma C. Furry: All five --
Earl Warren: -- of them before us.
Thelma C. Furry: -- of the witnesses.
Earl Warren: I see.
Thelma C. Furry: And of course, as we pointed out to the Supreme Court of Ohio, that even if they go by the very strictest construction of this Court, that there must be a direction to answer which even the four-to-four decision put the states in its opinion, there were two opinions here in the Morgan, Raley case. There was a four-to-four decision that one of the witnesses, Mr. Stern from Cincinnati, was guilty because he was ordered to answer in spite of the immunity statute. So that we say that if you stick to that very narrow and strict ruling by this Court that the test is, I think the language of this Court is in that portion of the decision, this Court says, "The test is where the witness was commanded to answer regardless." So, let's say, we take that very strict sentence. We maintain that the least the Ohio Supreme Court should have done, was to have released two of these witnesses, who had never been directed to answer any question that was in the indictment, that the -- any question they were indicted upon. I may point out that at the -- in my brief and I think also in prosecutor's brief, we both refer to the fact that there were only two witnesses are directed to answer questions -- of questions that where they were indicted upon, but we just discovered today that actually there were three witnesses who had been directed to answer a question. Now, I'm just discussing the very narrow issue that was decided by this Court in the Morgan case. So, taking it at its most narrow stage, two witnesses should have to have reversed convictions here, even though the other three were directed to answer. Of course, our contention is, the petitioner's contention is that in as much as they were never offered immunity and in as much as the Ohio Supreme Court have not yet made a ruling on this immunity statute, that they were not bound or were not covered by immunity. The case decided by the Morgan case in the Ohio Supreme Court was the first one that the Ohio Supreme Court ever held or ever made any interpretation of the Ohio immunity statute. We had no interpretation of this statute prior to that and of course, that was after the Canton hearings. Now then, the other point that we make in our petition for this Court, it makes this case different from the other cases before the Ohio Commission, at the time that this -- these witnesses were before the Ohio Un-American Activities Commission in Canton, the Ohio legislature had passed a law on the recommendations of the Ohio Un-American Activities Commission, for the -- for the purposes that this Commission was set up -- set up for, had been accomplished. And in the record of the trial of these witnesses in the Common Pleas Court, on page 45 by a record here, the trial counsel asked the chairman Mr. Devine, chairman of the Ohio Un-American Committee. He said, “You mentioned a moment ago that one of the purposes was to investigate and pass legislation or to recommend the passage? Now, isn't it true that the time of this particular investigation, there had been a law already recommended and passed from the very subject upon, which this Commission was attempting to act here in this community?” The answer is, “Yes, sir.” The question then says, Mr. Hilton, the defense counsel, "That as far as passing legislation, that was not the purpose of the committee here, was it?” The chairman, Mr. Devine's answer is, "To pass legislation?" Mr. Hilton says, “Yes.” Mr. Devine says, “No, that wasn't the purpose of the committee here.” Now, that goes on a little further with the conversation back and forth, but we maintain --
Potter Stewart: Well, this was a -- this was a transcript of the -- of the trial?
Thelma C. Furry: Of the trial record and its --
Potter Stewart: Not of the committee hearings, this is trial?
Thelma C. Furry: Trial in the Common Pleas Court --
Potter Stewart: Right.
Thelma C. Furry: -- and it's in page 45 of the record here, before the Court.
Potter Stewart: Yes, I have that. Thank you.
Thelma C. Furry: Now, I say to this Court that this comes into where the points that we've raised in this case, that actually this committee was acting without any authority whatsoever, when subpoenaed these witnesses to begin with, beside the point of directing answers and beside the point of the immunity statute. They were not functioning for any legitimate reason. The chairman says the legislation had been passed, that they had recommended. We state that ab initio these hearings, this Commission's route was without authority and the record will show that in various places when the witnesses asked, “Why are these questions being asked of me, what -- how is it pertinent to the purposes of this committee and so forth,” this Commission never made a statement to any witness, as to why they're being asked the questions or to why the questions were pertinent to the matter before them. As a matter of fact, the trial court themselves, in finding these witnesses guilty of some of the indictments and reversing some of the indictments stated in their opinion, the trial court in his opinion had made a question that were vague, double barreled, immaterial, even the questions of the indictments. And we say that the type of questions that were asked to these people were the kind of, “When have you stopped beating your wife?” The attorney for the Commission would start out with, “Isn't it a fact and I state it's a fact, that you were present at such and such committee that such and such a Communist meeting, how do you answer that, yes or no?” And, that was the type of interrogation that went on with these witnesses throughout the whole hearing. The record will of course, display that. So that, the other point that we want to raise and want this Court to consider is the fact that this committee was at this time, October the 21st of 1953, acting without any authority or any of legislative purpose, in as much as of statute that they had recommended or had already been passed in August of that year and passed over the veto of the governor of Ohio. It was then in existence. And I might point out that that it's interesting that the statute that was passed, has never been enforced in Ohio, because the Attorney General at that time said that it was unenforceable in the light of this Court's decision in the Nelson case, which says --
Earl Warren: We'll recess now Mrs. Furry.